DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are currently pending.

Election/Restrictions
Applicant’s election without traverse of species modified TALP having the DNA selective dye and a quenching dye, and calibrating the flow cytometer further comprises establishing a calibration side stream with the highest drop drive frequency at which there is no spraying, in the reply filed on 12/22/2021 is acknowledged.
Claims 10-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-9 and 12-16 are being examined in this application, insofar as they read on the elected species of modified TALP having the DNA selective dye and a quenching dye, and calibrating the flow cytometer further comprises establishing a calibration side stream with the highest drop drive frequency at which there is no spraying.

Claim Objections
Claim 6 is objected to because of the following informalities: the recitation of “selected from the group of” (line 2) is suggested to read “selected from the group consisting of”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14, line 1, recites the limitation “the steps of standardizing the sperm sample and staining the sperm sample”. Claim 14 is dependent from Claim 1, which recites the steps of “reconcentrating”, “staining”, and “sorting”. There is insufficient antecedent basis for the limitation of the step of “standardizing the sperm sample” in Claim 14. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 15, line 3, the recitation of “based on” renders the claim indefinite because the term does not adequately identify what may be included or excluded from the phrase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Durack et al (US 2009/0176271 A1; 7/9/2009. Cited on IDS) in view of Presicce et al (Reprod Dom Anim. 2005;40:73-75. Cited on IDS), Seidel et al (Reproduction. 2002;124:733-743. Cited on IDS), Schenk (US 2011/0004052 A1; 1/6/2011), and Gilligan et al (US 2011/0076712 A1; 3/31/2011. Cited on IDS).
The instant claims recite a method of sorting sperm comprising: reconcentrating a sperm sample by extending the sperm sample in an initial extender having a predetermined pH to form an extended sperm sample, centrifuging the extended sperm sample, and removing supernatant until a predetermined concentration is reached; staining sperm in the sperm sample with a DNA selective dye; and sorting stained sperm in the sperm sample with a flow cytometer at an elevated pressure, the elevated pressure comprising a sheath fluid pressure between about 45 psi 
Durack teaches a method for sorting sperm cells (para 0012) comprising: combining a sperm sample with a buffer (extending the sperm sample in an initial extender) to form a sperm suspension, the buffer may enhance sperm viability by buffering the suspension against significant changes in pH (having a predetermined pH) (para 0765); staining the sperm suspension (the extended sperm sample) with Hoechst 33342 (a DNA selective dye) and FD&C #40 (a quenching dye) (para 0776-0779, 1174-1176); and sorting the stained sperm cells with a flow cytometer at a sheath fluid pressure range from 10 to 50 psi (an elevated pressure) (para 0787, 0877). The buffer (the initial extender) comprises sodium citrate and/or HEPES and/or TEST (para 0765), about 0.1-1 mM of lipoic acid (an antioxidant) (para 0773), and the buffered solution has a pH of about 7.0 (para 0766, Table 1). The method further comprising adjusting the delay setting and the amplitude of the flow cytometer to maintain the alignment of the trajectory of the deflected droplet streams (calibrating the flow cytometer) (para 0862), wherein the frequency is operated at about 20 to 100 KHz (para 0853, 1971). The uptake of dye by the sperm cells in the staining mixture is allowed to continue for a period of time sufficient for the dye to bind to the DNA of the sperm cells such that X and Y chromosome-bearing sperm cells may be sorted based upon the differing and measurable fluorescence intensity between the two (para 0012, 0783, Figures 54 & 55).

Durack does not teach the method comprising centrifuging the extended sperm sample, and removing supernatant until a predetermined concentration is reached prior to staining (claims 1 and 8).
6/ml prior to staining (p.73 col right – para 3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to centrifuge an extended sperm sample and remove supernatant to reach a predetermined concentration prior to staining, as a matter of routine experimentation, in the method of Durack for sorting sperm cells, since Durack and Presicce both disclose a method for sorting sperm cells comprising collecting semen, and Presicce discloses that an extended sperm sample is centrifuged and supernatant is removed prior to staining. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to centrifuge an extended sperm sample and remove supernatant to reach a predetermined concentration prior to staining with a reasonable expectation for successfully sorting sperm cells.

The references cited above do not teach the method comprising staining the extended sperm sample with a DNA selective dye and a quenching dye in a single dilution (claims 1 and 14).
However, Durack does teach the method comprising staining the extended sperm sample with a DNA selective dye and a quenching dye sequentially for cell sorting. Presicce teaches a method for sorting sperm cells comprising staining an extended sperm sample (with modified TRIS extender) with a DNA selective dye (Hoechst 33342) prepared from a stock of a quenching 
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to stain an extended sperm sample with a DNA selective dye and a quenching dye in a single dilution with a reasonable expectation for successfully sorting sperm cells, since Durack and Presicce both disclose a method for sorting sperm cells comprising a DNA selective dye and a quenching dye, and Seidel discloses that a quenching dye effectively quench the Hoechst 33342 fluorescence of spermatozoa that have damaged membranes so that they can be removed during the sorting process (p.734 col right – last para, p.735 col left – para 1). Furthermore, it would have been obvious to one of ordinary skill in the art to combine a DNA selective dye and a quenching dye in a single dilution in a method for sorting sperm cells, as disclosed by the cited references above, since each was well known in the art for the same purpose. Finally, selection of any order of mixing ingredients is prima facie obvious. (MPEP 2144.04 IV) Although the combined teachings of the cited references do not disclose reducing damage imposed on the sperm by the elevated pressure (claims 1 and 14), however, the combined teachings of the cited references do disclose reconcentrating a sperm sample as well as staining the sperm sample in a single dilution, as claimed. Thereby, the steps as taught in the combined teachings would result in reducing damage imposed on the sperm by the elevated pressure. 

The references cited above do not teach the method wherein the step of staining is performed with a modified TALP having a pH of between about 7.0 and about 7.8 (claims 2-3), and the stained sperm sample is diluted to the claimed sperm concentration (claim 4).
6 sperm/ml (para 0111), wherein the pH is preferably in the range of about 6.5 to about 7.5 (which overlaps with the claimed pH range) (para 0044).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to stain sperm with a modified TALP having a pH of between about 7.0 and about 7.8 and to dilute the stained sperm sample to a desired concentration, since Durack and Schenk both disclose a method comprises staining and sorting sperms, and Schenk discloses that sperm is diluted in a modified TALP buffer to a predetermined sperm concentration at an optimal pH. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to stain sperm with a modified TALP having a pH of between about 7.0 and about 7.8 and to dilute the stained sperm sample to a desired concentration, with a reasonable expectation for successfully sorting sperm cells.

The references cited above do not teach the claimed sperm sample to initial extender ratio (claim 5).
However, Durack does teach the method wherein the sperm sample is diluted with a quantity of Tris-citric acid (initial extender) to attain a sperm concentration (para 1059). The reference does identify each of the instant components as active ingredients in the method for sorting sperm cells. Thus, each of the components achieves a recognized result and is therefore considered to be result effective variable.


The references cited above do not teach the method comprising calibrating the flow further comprises establishing a calibration side stream with the highest drop drive frequency at which there is no spraying (claim 12).
However, Durack does teach the method comprising calibrating a flow cytometer prior to sorting, and adjusting the delay setting and the amplitude of the flow cytometer to maintain the alignment of the trajectory of the deflected droplet streams (the instant specification discloses that a “side stream produced without spraying may be considered a “quality side stream” which indicates that each sorted event is deflected onto the same trajectory for collection or that each droplet has a low variation in individual droplet trajectory”, p.30 para 3). Gilligan teaches a method for sorting sperm cells comprising calibrating a flow cytometer prior to sorting with live sperm stained with a DNA selective dye at a multiple of drop delay calibration settings to determine the optimal drop delay setting able to maximize the number of sperm in one collection, wherein the drop drive frequency is adjusted in the range of 63.10 KHz and 119.00 KHz (para 0095, 0096, Table 3).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 12-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-12 and 16-19 of U.S. Patent No 10,620,213  in view of Presicce et al (Reprod Dom Anim. 2005;40:73-75. Cited on IDS) and Schenk (US 2011/0004052 A1; 1/6/2011).
Claims 1-7, 9-12 and 16-19 of the ‘213 patent recite a method of sorting sperm comprising: staining a sperm sample with a DNA selective dye and a quenching dye; establishing a calibrated drop drive frequency as the highest drop drive frequency in a flow cytometer with live stained sperm at which there is no spraying in a calibration side stream; establishing a calibrated drop delay at the calibrated drop drive frequency by forming puddles at different drop delays and counting the number of live sperm in the formed puddles; determining whether the puddles formed during the step of establishing the calibrated drop delay comprise a round shape or a split puddle shape; and sorting stained sperm in the sperm sample with the flow cytometer at the calibrated drop drive frequency and the calibrated drop delay at an elevated sheath fluid pressure between about 45 psi and about 65 psi if the shape of the puddles formed during the step of calibrating the drop delay comprise round puddles.

The ‘213 patent does not teach the method comprising centrifuging the extended sperm sample, and removing supernatant until a predetermined concentration is reached prior to staining (claims 1 and 8).
However, before the effective filing date of the claimed invention, the steps of centrifuging an extended sperm sample and removing supernatant until a predetermined concentration is reached prior to staining were well-known and routinely practiced in the art. In support, Presicce teaches a method for sorting sperm cells comprising centrifuging an extended sperm sample and removing supernatant to obtain a concentration of at least 500 x 106/ml prior to staining (p.73 col right – para 3).


The references cited above do not teach the method wherein the step of staining is performed with a modified TALP having a pH of between about 7.0 and about 7.8 (claims 2-3), and the stained sperm sample is diluted to the claimed sperm concentration (claim 4).
Schenk teaches a method of staining and sorting sperm (para 0109) comprising diluting sperm in a modified TALP buffer to 400x106 sperm/ml (para 0111), wherein the pH is preferably in the range of about 6.5 to about 7.5 (which overlaps with the claimed pH range) (para 0044).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to stain sperm with a modified TALP having a pH of between about 7.0 and about 7.8 and to dilute the stained sperm sample to a desired concentration, since the ‘213 patent and Schenk both disclose a method comprises staining and sorting sperms, and Schenk discloses that sperm is diluted in a modified TALP buffer to a predetermined sperm concentration at an optimal pH. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651